

115 HR 6625 IH: To amend the Truth in Lending Act to modify the definition of credit sale.
U.S. House of Representatives
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6625IN THE HOUSE OF REPRESENTATIVESJuly 26, 2018Mr. Sessions introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Truth in Lending Act to modify the definition of credit sale.
	
 1.Definition of credit saleSection 103(h) of the Truth in Lending Act (15 U.S.C. 1602(h)) is amended by inserting (unless terminable without penalty at any time by the consumer) after or lease. 